Case 1:18-cr-00469-GWG Document 60 Filed 03/17/19 Page 1of1

LAW OFFICE OF RONALD L. KUBY
ATTORNEYS AT Law
(19 West 2382 STREET, SUITE 9OO
New York, New York IOOI|

 

TELEPHONE: (212) 529-0223
RONALD L. KuBy STAFF

RHIYA TRIVEDI Fax: (212) 529-0644 SUSAN BAILEY
WWW.KUBYLAW.COM

 

 

Process SERVER

Or COUNSEL
Luts R. AYALA 1952-2012

GEORGE WACHTEL
LEAH Bussy

March 7, 2019
VIA ECF

Hon. Gabriel W. Gorenstein

Chief United States Magistrate Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, New York, NY 10007-1312

Re: Addendum to Defendant’s Pre-Sentencing Submission 18-cr-000469
Dear Judge Gorenstein,

We write to provide the Court with some updated information. As noted on page 25 of the
latest PSIR, filed on March 13, 2019, Ms. Okoumou “has been in compliance with all terms and
conditions of her pretrial release.” Looking to the condition emphasized by the Court--seeking
and maintaining employment--Ms. Okoumou has submitted twenty-eight (28) applications for
potential employment. Email verifications of these applications are attached as Exhibit A. On
Tuesday, March 4, 2019, Ms. Okoumou attended two in-person interviews, one with the ETG
Book Café and Neighborhood Stage, and one at the Monument Lab. On Wednesday, March 13,
2019, she participated in one telephone interview with Essential Cannabis Oil Company. She is
scheduled on March 18, 2019 for an in-person interview at the Salvage Art Institute. The three in-
person interviews may be confirmed by Pre-Trial Services.

Also attached hereto as Exhibit B is the entire sentencing transcript in United States v.
Andrew DeJesus Mercado, (aka “Tito Kayak”) 01 Cr. 132 (MHD). Judge Dolinger made a number
of points, some helpful to the defense and others helpful to the prosecution’s position. Overall, it
is an interesting read as to the way in which one Magistrate-Judge chose to handle an unrepentant,
persistent civil-disobedient. As an epilogue, the U.S. Navy eventually did cease using Mr.
Mercado’s home as a bomb-testing range, bowing to massive and widespread protest. Following
the complete power outage across Puerto Rico in the aftermath of Hurricane Maria, and the Trump
Administration’s indifference, Tito Kayak won local acclaim for using both his skills as a climber
and as an electrician to personally restore electricity to members of the community.
https://www.huffingtonpost.com/entry/bringing-the-light-in-puerto-rico-after-last-years-horrific-
hurricane-season_us_5b5f4f94e4b0de86f4999a6b.

Si Te 5 = —__—ee
et

Ronald L. Kuby

Rhidaya “Rhiya” Trivedi

 

cc: AUSA Brett Kalikow
